Federated Prudent Global Income Fund Class A Shares Class C Shares A Portfolio of Federated Income Securities Trust Supplement to Prospectus dated September 15, 2008 Please replace the current fee table with the following: What are the Fund’s Fees and Expenses? FEDERATED PRUDENT GLOBAL INCOME FUND FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold ClassA Shares or Class C Shares of the Fund. Shareholder Fees Class A Class C Fees Paid Directly From Your Investment Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.50% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, as applicable) 0.00% 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Dividends (and other Distributions) (as a percentage of offering price) None None Redemption Fee (as a percentage of amount redeemed, if applicable) None None Exchange Fee None None Annual Fund Operating Expenses (Before Anticipated Waiver and Reduction)1 Expenses That are Deducted From Fund Assets (as a percentage of average net assets) Management Fee2 0.75% 0.75% Distribution (12b-1) Fee 0.05%3 0.75% Other Expenses4 0.55% 0.55% Acquired Fund Fees and Expenses5 0.01% 0.01% Total Direct and Acquired Annual Fund Operating Expenses6 1.36% 2.06% 1The percentages shown are based on anticipated expenses for the entire fiscal period ending September 30, 2009.However, the rate at which expenses are accrued during the fiscal year may not be constant and, at any particular point, may be greater or less than the stated average percentage.Although not contractually obligated to do so, the Adviser expects to waive and the distributor expects not to charge certain amounts. These are shown below along with the net expenses the Fund expects to pay for the fiscal period ending September 30, 2009. Total Anticipated Waiver and Reduction of Fund Expenses 0.07% 0.02% Total Anticipated Direct and Acquired Annual Fund Operating Expenses (after anticipated waiver and reduction) 1.29% 2.04% 2The Adviser expects to voluntarily waive a portion of its fee.The Adviser can terminate this anticipated voluntary waiver at any time.The management fee paid by the Fund (after the anticipated voluntary waiver) is expected to be 0.73% for the fiscal period ending September 30, 2009. 3The Fund has no present intention of paying or accruing the distribution (12b-1) fee for the Class A Shares during the fiscal period ending September 30, 2009. 4Includes a shareholder services fee/account administration fee which is used to compensate intermediaries for shareholder services or account administrative services. Also includes a recordkeeping fee which is used to compensate intermediaries for recordkeeping services. Please see “Payments to Financial Intermediaries” herein. 5The Fund’s shareholders indirectly bear the expenses of the acquired funds in which the Fund invests.The Fund’s indirect expense from investing in the acquired funds is based upon the average allocation of the Fund’s investments in the underlying funds and upon the anticipated total operating expenses of the acquired funds from their most recent shareholder reports (including any current waivers and expense limitations).Actual acquired fund expenses incurred by the Fund may vary with changes in the allocation of the Fund’s assets invested into the acquired funds and with other events that directly affect the expenses of the acquired funds. 6The Adviser and its affiliates have voluntarily agreed to waive their fees and/or reimburse expenses (excluding Acquired Fund Fees and Expenses) so that the total operating expenses paid by the Fund’s Class A Shares and Class C Shares (after the voluntary waivers and reimbursements)will not exceed 1.28% and 2.03%, respectively, for the fiscal period ending September 30, 2009.Although these actions are voluntary, the Adviser and its affiliates have agreed to continue these waivers and/or reimbursements at least through November 30, 2009. 5The Fund’s shareholders indirectly bear the expenses of the acquired funds in which the Fund invests.The Fund’s indirect expense from investing in the acquired funds is based upon the average allocation of the Fund’s investments in the underlying funds and upon the anticipated total operating expenses of the acquired funds from their most recent shareholder reports (including any current waivers and expense limitations).Actual acquired fund expenses incurred by the Fund may vary with changes in the allocation of the Fund’s assets invested into the acquired funds and with other events that directly affect the expenses of the acquired funds. 6The Adviser and its affiliates have voluntarily agreed to waive their fees and/or reimburse expenses (excluding Acquired Fund Fees and Expenses) so that the total operating expenses paid by the Fund’s Class A Shares and Class C Shares (after the voluntary waivers and reimbursements)will not exceed 1.28% and 2.03%, respectively, for the fiscal period ending September 30, 2009.Although these actions are voluntary, the Adviser and its affiliates have agreed to continue these waivers and/or reimbursements at least through November 30, 2009. EXAMPLE This Example is intended to help you compare the cost of investing in the Fund’s Class A Shares and Class C Shares with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund’s Class A Shares and Class C Shares for the time periods indicated and then redeem all of your Shares at the end of those periods. Expenses assuming no redemption are also shown. The Example also assumes that your investment has a 5% return each year and that the Fund’s Class A Shares and Class C Shares operating expenses are before anticipated waiver and reductionas shown in the table and remain the same. Although your actual costs and returns may be higher or lower, based on these assumptions your costs would be: Share Class 1 Year 3 Years Class A: Expenses assuming redemption Expenses assuming no redemption Class C: Expenses assuming redemption Expenses assuming no redemption Under the section entitled “Appendix A: Hypothetical Investment and Expense Information”, please replace the current charts with the following: FEDERATED PRUDENT GLOBAL INCOME FUND - CLASS A SHARES ANNUAL EXPENSE RATIO: 1.36% MAXIMUM FRONT-END SALES CHARGE: 4.50% Year Hypothetical Beginning Investment Hypothetical Performance Earnings Investment After Returns Hypothetical Expenses Hypothetical Ending Investment 1 2 3 4 5 6 7 8 9 10 Cumulative FEDERATED PRUDENT GLOBAL INCOME FUND - CLASS C SHARES ANNUAL EXPENSE RATIO: 2.06% MAXIMUM FRONT-END SALES CHARGE: NONE Year Hypothetical Beginning Investment Hypothetical Performance Earnings Investment After Returns Hypothetical Expenses Hypothetical Ending Investment 1 2 3 4 5 6 7 8 9 10 Cumulative September 10, 2009 Cusip 31420C712 Cusip 31420C696 41028 (8/09) Federated Prudent Global Income Fund Institutional Shares A Portfolio of Federated Income Securities Trust Supplement to Prospectus dated September 15, 2008 Please replace the current fee table with the following: What are the Fund’s Fees and Expenses? FEDERATED PRUDENT GLOBAL INCOME FUND FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold Institutional Shares of the Fund. Shareholder Fees Fees Paid Directly From Your Investment Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, as applicable) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends (and other Distributions) (as a percentage of offering price) None Redemption Fee (as a percentage of amount redeemed, if applicable) None Exchange Fee None Annual Fund Operating Expenses (Before Anticipated Waiver) 1 Expenses That are Deducted From Fund Assets (as a percentage of average net assets) Management Fee2 0.75% Distribution (12b-1) Fee None Other Operating Expenses3 0.30% Acquired Fund Fees and Expenses4 0.01% Total Direct and Acquired Annual Fund Operating Expenses5 1.06% 1The percentages shown are based on anticipated expenses for the entire fiscal period ending September 30, 2009.However, the rate at which expenses are accrued during the fiscal year may not be constant and, at any particular point, may be greater or less than the stated average percentage.Although not contractually obligated to do so, the administrator expects to waive certain amounts. These are shown below along with the net expenses the Fund expects to pay for the fiscal period ending September 30, 2009. Total Anticipated Waiver of Fund Expenses 0.02% Total Anticipated Direct and Acquired Annual Fund Operating Expenses (after anticipated waiver) 1.04% 2The Adviser expects to voluntarily waive a portion of its fee.The Adviser can terminate this anticipated voluntary waiver at any time.The management fee paid by the Fund (after the anticipated voluntary waiver) is expected to be 0.73% for the fiscal period ending September 30, 2009. 3Includes a recordkeeping fee which is used to compensate intermediaries for recordkeeping services. Please see “Payments to Financial Intermediaries” herein. 4The Fund’s shareholders indirectly bear the expenses of the acquired funds in which the Fund invests.The Fund’s indirect expense from investing in the acquired funds is based upon the average allocation of the Fund’s investments in the underlying funds and upon the anticipated total operating expenses of the acquired funds from their most recent shareholder reports (including any current waivers and expense limitations).Actual acquired fund expenses incurred by the Fund may vary with changes in the allocation of the Fund’s assets invested into the acquired funds and with other events that directly affect the expenses of the acquired funds. 5The Adviser and its affiliates have voluntarily agreed to waive their fees and/or reimburse expenses (excluding Acquired Fund Fees and Expenses) so that the total operating expenses paid by the Fund’s Institutional Shares (after the voluntary waivers and reimbursements)will not exceed 1.03%for the fiscal period ending September 30, 2009.Although these actions are voluntary, the Adviser and its affiliates have agreed to continue these waivers and/or reimbursements at least through November 30, 2009. EXAMPLE This Example is intended to help you compare the cost of investing in the Fund’s Institutional Shares with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund’s Institutional Shares for the time periods indicated and then redeem all of your Shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s Institutional Shares operating expenses are before waivers as shown in the table and remain the same. Although your actual costs and returns may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Under the section entitled “Appendix A: Hypothetical Investment and Expense Information”, please replace the current chart with the following: FEDERATED PRUDENT GLOBAL INCOME FUND - INSTITUTIONAL SHARES ANNUAL EXPENSE RATIO: 1.06% MAXIMUM FRONT-END SALES CHARGE: NONE Year Hypothetical Beginning Investment Hypothetical Performance Earnings Investment After Returns Hypothetical Expenses Hypothetical Ending Investment 1 2 3 4 5 6 7 8 9 10 Cumulative September 10, 2009 Cusip 31420C688
